

116 HR 325 IH: Peace Corps Stamp Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 325IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Ms. Lee of California (for herself, Mr. Connolly, Mrs. Dingell, Mr. Garamendi, Ms. Norton, Ms. McCollum, Mr. Pocan, Mrs. Radewagen, Mr. Soto, Mr. McGovern, Mr. Loebsack, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of the Peace Corps Semipostal Stamp.
	
 1.Short titleThis Act may be cited as the Peace Corps Stamp Act. 2.Peace Corps Semipostal Stamp (a)In generalIn order to afford a convenient way for members of the public to contribute to funding the Peace Corps’ Global Fund, the United States Postal Service shall issue a semipostal (in this Act referred to as the Peace Corps Semipostal Stamp) in accordance with this section.
			(b)Terms and conditions
 (1)In generalThe issuance and sale of the Peace Corps Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to the requirements of this subsection.
 (2)DurationThe Peace Corps Semipostal Stamp shall be made available to the public for a period of 10 years, beginning no later than 12 months after the date of the enactment of this Act.
 (3)CostThe Peace Corps Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 25 percent.
 (4)Disposition of proceedsAll amounts becoming available from the sale of the Peace Corps Semipostal Stamp (as determined under section 416(d) of such title) shall be transferred to the Peace Corps’ Global Fund through payments which shall be made at least twice a year.
 (5)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title, amounts becoming available from the sale of the Peace Corps Semipostal Stamp shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the Peace Corps.
 (c)DefinitionFor purposes of this Act, the term semipostal refers to a postage stamp described in section 416(a)(1) of title 39, United States Code. 